NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                           SEP 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 XING WEI JING,                                    No. 15-55907

                      Plaintiff-Appellant,         D.C. No. 2:13-cv-05207-DDP-
                                                   MAN
   v.

 LOS ANGELES COUNTY,                               MEMORANDUM*

                      Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                     Dean D. Pregerson, District Judge, Presiding

                           Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Xing Wei Jing appeals pro se from the district court’s order in his

employment action alleging discrimination in violation of Title VII. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Jing’s wrongful termination claims as

precluded by a final judgment on the merits in proceedings before the County of

Los Angeles Civil Service Commission. See Brodheim v. Cry, 584 F.3d 1262,

1268 (9th Cir. 2009) (explaining that California’s doctrine of claim preclusion is

based on a primary rights theory).

      The district court properly dismissed Jing’s claim for “employment

defamation” because Jing failed to allege compliance with the California Tort

Claims Act. See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 627 (9th Cir.

1988) (a plaintiff must allege compliance with California tort claims procedures in

order to state a state law tort claim against a public employee).

      Appellees’ December 16, 2015 unopposed request for judicial notice is

granted.

      Jing’s January 27, 2016 opposed motion to strike appellees’ answering brief

is denied.

      AFFIRMED.




                                          2                                   15-55907